Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 10, 2018

                                       No. 04-18-00109-CV

                                         Robin BROWN,
                                            Appellant

                                                 v.

                                        Terry FASELER,
                                            Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-04701
                            Honorable Dick Alcala, Judge Presiding

                                          ORDER
        Appellant’s brief was originally due on July 2, 2018. We granted appellant an extension
until August 1, 2018 to file the brief. Neither the brief nor a motion for extension of time has
been filed.

         We, therefore, ORDER appellant to file, on or before August 27, 2018, her appellant’s
brief and a written response reasonably explaining (1) her failure to timely file the brief and (2)
why appellee is not significantly injured by appellant’s failure to timely file a brief. If appellant
fails to file a brief and the written response by the date ordered, we will dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant has failed to comply with a court order).


                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court